Citation Nr: 0925762	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for postoperative bone 
deterioration of fingers of both hands as a result of 
exposure to herbicides.

3.  Entitlement to service connection for rash of the upper 
and lower body as a result of exposure to herbicides.

4.  Entitlement to service connection for hepatitis C and 
liver disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1968 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2005 and 
August 2006 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In September the RO 
denied the claims for service connection for a heart 
disorder, postoperative bone deterioration of the fingers of 
both hands and rash of the upper and lower body.  In August 
2006 the RO denied service connection for hepatitis C and 
liver disease.

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents while serving 
in the Republic of Vietnam.  

2.  The Veteran's heart disorder was first manifested many 
years after service and is unrelated to any incident of 
service, including exposure to herbicide agents.

3.  The Veteran's postoperative bone deterioration of the 
fingers of both hands was first manifested many years after 
service and is unrelated to any incident of service, 
including exposure to herbicide agents.

4.  The Veteran's rash of the upper and lower body was first 
manifested many years after service and is unrelated to any 
incident of service, including exposure to herbicide agents.

5.  The medical evidence shows that hepatitis C and liver 
disease were not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed so, and is 
not proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, (2008). 

2.  Postoperative bone deterioration of the fingers of both 
hands was not incurred in or aggravated by the Veteran's 
active service, and is not proximately due to or the result 
of exposure to herbicide agents.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2008). 

3.  A rash of the upper and lower body was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, (2008). 

4.  Hepatitis C and liver disease were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008).  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Sanders v. Nicholson, 487 F.3d.  881 (Fed. Cir. 2007).  The 
notice should be provided to a claimant before the initial RO 
decision.  Pelegrini v.  Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v.  Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds,  444 F.3d 1328 (Fed. Cir. 2006).

In June 2005 and May 2006 letters, prior to the initial 
adjudication of his claims, the RO notified the Veteran of 
the elements necessary to establish his claims for service 
connection.  The letters notified him of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letter also satisfied the second 
and third elements because they advised him of the evidence 
he was responsible for submitting and identified the evidence 
that VA would obtain.  

The Board notes further that the Veteran was provided notice 
in April and May 2006 that a disability rating or an 
effective date for the award of benefits will be assigned if 
the benefits sought are awarded, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, adequate notice 
was provided to the Veteran with respect to his claims for 
service connection prior to the transfer and certification of 
the Veteran's case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

As to VA's duty to assist, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board, however, find that examinations are not 
needed with respect to these claims because there is no 
competent evidence that such disorders may be associated with 
the Veteran's military service.  His service treatment 
records show no pertinent complaints or diagnoses of any of 
the claimed disorders, and he has not submitted any probative 
evidence showing that the claimed disorders are related to 
his in-service exposure to herbicide agents.  Because there 
is no competent evidence indicating that a possible nexus, or 
relationship, exists between each of the claimed disorders 
and the Veteran's military service, and because Veteran does 
not report a continuity of symptomatology since service, a VA 
examination is not necessary.  See McLendon v.  Nicholson, 20 
Vet. App. 79 (2006).  VA has associated with the claims 
folder the Veteran's service treatment records, together with 
the records of his post-service medical care.  He also 
proffered testified before the Board in March 2009 hearing.  
The Board finds these actions have satisfied VA's duty to 
assist with respect to The Veteran's claims for service 
connection and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 
(2001). 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  For certain chronic diseases, 
such as heart disease and, arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for psychoses 
is one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service connection for a heart disorder, postoperative bone 
deterioration of the fingers of both hands, and a rash of the 
upper and lower body as a result of exposure to herbicides

The Veteran's service treatment medical records do not 
demonstrate complaints of, treatment for or diagnoses of a 
heart disorder, bone deterioration of the fingers of both 
hands, or a rash of the upper and lower body.  Nor does the 
Veteran contend that these disorders first manifested during 
service, but rather contends that they developed as a result 
of exposure to herbicide agents.  

The Veteran served in the Republic of Vietnam while on active 
duty; however, with regard to his service connection claims 
for a heart disorder, bone deterioration of the fingers of 
both hands, and a rash of the upper and lower body, 
presumptive service connection is not available under 38 
C.F.R. § 3.309(e).  In this regard, the Secretary has stated 
that there is no positive association between exposure to 
herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence relating 
a heart disorder, bone deterioration of the fingers of both 
hands, and a rash of the upper and lower body to exposure to 
herbicide agents, service connection as secondary to exposure 
to herbicide agents is not warranted.  Stefl.  In this case, 
there is no medical evidence linking a heart disorder, bone 
deterioration of the fingers of both hands, and a rash of the 
upper and lower body to exposure to herbicide agents.  Thus, 
service connection for a heart disorder, post operative bone 
deterioration of the fingers of both hands, and a rash of the 
upper and lower body as secondary to exposure to herbicide 
agents is not warranted.  

The remaining question before the Board, then, is whether 
service connection may be granted for a heart disorder, 
postoperative bone deterioration of the fingers of both 
hands, and a rash of the upper and lower body based upon 
direct causation.  

Regarding the claim for a heart disorder, the evidence of 
record shows that the first post-service clinical evidence of 
a heart disorder was in June 1991, when the Veteran presented 
to the emergency room at a private hospital with complaints 
of increasing shortness of breath, a cough producing frothy 
pink sputum and chest pain.  He was diagnosed with acute 
congestive heart failure secondary to acute myocardial 
infarction.  It was noted that this was the Veteran's first 
hospital admission at that hospital.  The next time a heart 
disorder is mentioned is in VA treatment reports in March 
2005, which show findings of hypertension and a history 
reported by the Veteran of a mild myocardial infarction in 
1991.  A VA radiology report dated in February 2006 show 
findings of no congestive failure.  Other findings in VA 
records dated in intermittently in 2006 show impressions of 
hypertension and history (as provided by the Veteran) of 
congestive heart failure.  

As noted earlier, there is no objective medical evidence of 
any type of heart disorder until 1991, approximately 20 years 
after the Veteran's separation from service.  Consequently, 
there is no evidence of a heart disorder dated within one 
year of the Veteran's separation from service; therefore, the 
Veteran is not entitled to service connection for a heart 
disorder on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment or complaints of a heart 
disorder, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson  v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Moreover, as a lay 
person, he is not competent to report heart problems.  See 
38 C.F.R. § 3.159(a)(2) (2008).  Thus, in the absence of any 
medical evidence linking a heart disorder to the Veteran's 
period of active military service, or within one year 
following service, service connection is not warranted.

When examining the evidence for consideration of service 
connection on a direct basis for postoperative bone 
deterioration f the fingers of both hands, the Board finds 
that the first post-service clinical evidence related to a 
disorder of the fingers of both hands is an April 2000 VA 
treatment report noting the Veteran's complaints of right 
index finger pain.  The Veteran presented with a four-week 
history of pain of the index finger distal phalanx nail, 
which was black.  He denied any trauma and reported that it 
was similar to something that had resolved on the left hand.  
Examination revealed a swollen right index finger.  X-ray 
showed right index finger lucenecy of distal phalanx.  

April 2001 VA x-ray findings of the right hand revealed soft 
tissue swelling of the index finger with a bony erosion of 
distal phalanx, osteolysis versus osteomyelitis and no other 
acute bony changes.  In May 2001 there was an assessment of 
status post incision and drainage of felon and nail plate 
removal.  A VA medical record dated in September 2002 shows 
the Veteran was discharged as having "felon, left middle 
finger, with paronychia and cellulitis.  Medication was 
prescribed and no restrictions were imposed.  

As shown, there is no evidence of a disorder of the hands and 
fingers until 2000, approximately 30 years after the 
Veteran's separation from service.  In view of the lengthy 
period without treatment or complaints of a disorder of the 
hands and fingers, there is no evidence of a continuity of 
treatment, and again, this weighs heavily against the claim.  
Maxson.  To establish direct service connection, there must 
be medical evidence of a nexus between the current disability 
and an in-service disease or injury.  See Hickson.  In the 
absence of such a nexus in this instance service connection 
is not warranted.

Regarding the Veteran's rash of the upper and lower body, he 
testified at his personal hearing that when a rash first 
showed up on the upper and lower part of his body he thought 
that it might be due to his wife changing laundry detergent.  
He stated that he would treat the rash with alcohol and 
peroxide.  When it worsened he sought medical advice and that 
was when he learned that he had Hepatitis C.  He was told by 
the doctor that the rash would constantly appear from the 
Hepatitis C.  Tr. p. 11.  He stated that he first received 
treatment for the rash at a VA Medical Center (MC) in 2005.  
Tr. p. 12.  He reported that the rash appears on his back 
between his shoulder blades and also on the lower part of his 
back.  Tr. p. 13.  VAMC progress notes in 2005 show an 
assessment of a rash likely Hepatitis C versus allergy 
related.  

Here again, as with the Veteran's other claims, there is no 
evidence of the claimed disorder during service or for many 
years following service.  The records show treatment for a 
rash was first administered in 2005, approximately 34 years 
after the Veteran's separation from service.  In view of the 
lengthy period without treatment or complaints of a skin 
(rash) disorder, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  
Maxson, supra.  Therefore, in the absence of any medical 
evidence linking a rash of the upper and lower body to the 
Veteran's period of active military service, service 
connection is not warranted.

Hepatitis C and Liver Disease

Service treatment records are negative for hepatitis C or any 
of the risk factors for hepatitis C or for liver disease and 
the Veteran does not contend otherwise.  He testified at his 
hearing that hepatitis C was first diagnosed in 2005.  Tr., 
p. 14.  He did not identify with any of the risk factors for 
hepatitis C except that he acknowledged having a tattoo on 
his left hand that was put there prior to service at age 
sixteen.  See Tr., p. 15.  Post service medical records in 
April 2006 show ultrasound of the abdomen as normal hepatic 
vasculature.  A June 2006 liver biopsy show a grade 2 disease 
with a diagnosis of hepatitis C with interferon/ribavirin 
treatment proposed.  These medical records clearly show that 
the Veteran has hepatitis C and a liver disorder; however 
none of the medical evidence provides a link between the 
Veteran's current diagnosis and service.  Thus, because the 
Veteran is not competent to report the onset of symptoms of 
hepatitis C, see 38 C.F.R. § 3.159(c)(2), and in the absence 
of any medical evidence linking hepatitis C and liver disease 
to the Veteran's period of active military service, service 
connection is not warranted.  

In this case, there is no medical evidence linking the 
Veteran's claimed heart disorder, bone deterioration of the 
fingers of both hands, a rash of the upper and lower body and 
hepatitis C and liver disease to his period of active duty 
service.  Service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
is no clinical evidence of treatment for or complaints 
related to any of the claimed disorders during service.  
Moreover, there is no probative evidence reflecting a medical 
nexus between service and the Veteran's claimed heart 
disorder, bone deterioration of the fingers of both hands, a 
rash of the upper and lower body and hepatitis C and liver 
disease.  Thus, service connection on a direct basis is not 
warranted for any of the Veteran's claimed disorders and the 
appeal must be denied.

In reaching this determination, the Board does not question 
the Veteran's sincerity that he incurred these disorders due 
to service, including to in-service exposure to herbicide 
agents.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions as such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles); see also Barr v.  
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet.  
App. 465 (1994).  Because the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against his claims and service connection must be 
denied for a heart disorder, postoperative bone deterioration 
of the fingers of both hands, a rash of the upper and lower 
body and hepatitis C and liver disease.

As the preponderance of the evidence is against the Veteran's 
claims, service connection must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a heart disorder is denied. 

Service connection for postoperative bone deterioration of 
fingers of both hands as a result of exposure to herbicides 
is denied.

Service connection for rash of the upper and lower body as a 
result of exposure to herbicides is denied.

Service connection for hepatitis C and liver disease is 
denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


